t c no united_states tax_court security state bank petitioner v commissioner of internal revenue respondent docket no filed date p is a bank that uses the cash_method_of_accounting during p made short-term loans to customers the principal and interest on the loans were payable at maturity r determined that p must accrue interest and or original_issue_discount on the loans pursuant to sec_1281 and i r c held sec_1281 i r c does not require a bank to accrue interest on short-term loans made in the ordinary course of its business 98_tc_33 affd 994_f2d_432 8th cir held further sec_1281 i r c does not require a bank to accrue original_issue_discount on short-term loans made in the ordinary course of business martin j peck for petitioner charles m berlau for respondent opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal corporate_income_tax the issue for decision is whether sec_1281 a requires petitioner a cash_basis taxpayer to accrue interest and or original_issue_discount earned on short-term loans background the parties submitted this case fully stipulated the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference petitioner is a corporation whose principal_place_of_business was in wellington kansas at the time it filed the petition petitioner is a commercial bank that makes a variety of loans in the ordinary course of its business these loans are of varying duration including loans of less than year loans of year and loans of more than year petitioner had and still has business reasons for using notes with a term of year or less during petitioner made some loans that were documented by promissory notes with a stated maturity_date that wa sec_1 year from the date the notes were issued such loans will 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue be referred to as category x loans petitioner held the category x loans on date during petitioner also made some loans that were documented by promissory notes with a stated maturity_date that was less than year from the date the notes were issued such loans will be referred to as category y loans petitioner held the category y loans on date the interest and principal payable on all categories x and y loans were due at maturity petitioner reported its taxable_income using the cash_method_of_accounting petitioner reported interest_income from its categories x and y loans as it was received pursuant to the cash_method_of_accounting petitioner had interest_income of dollar_figure during that had accrued but was not yet paid on its category x loans petitioner had interest_income of dollar_figure during that had accrued but was not yet paid on its category y loans discussion petitioner uses the cash_method_of_accounting to report its taxable_income consistent with that method it did not report as income on its return any accrued interest or original_issue_discount that was earned but unpaid at the end of respondent does not contest petitioner's general use of the cash_method rather respondent relies on the specific provisions of sec_1281 requiring the accrual of income earned on short-term obligations the pertinent provisions of sec_1281 are as follows sec_1281 current inclusion in income of discount on certain short-term obligations a general_rule --in the case of any short-term_obligation to which this section applies for purposes of this title-- there shall be included in the gross_income of the holder an amount equal to the sum of the daily portions of the acquisition_discount for each day during the taxable_year on which such holder held such obligation and any interest payable on the obligation other than interest taken into account in determining the amount of the acquisition_discount shall be included in gross_income as it accrues b short-term obligations to which section applies -- in general --this section shall apply to any short-term_obligation which-- c is held by a bank as defined in sec_581 c cross reference --for special rules limiting the application of this section to original_issue_discount in the case of nongovernmental obligations see sec_1283 2although it is not explicitly indicated in the record it appears that petitioner was allowed to use the cash_method_of_accounting in because it had gross_income of less than dollar_figure million see sec_446 c b certain pertinent provisions of sec_1283 are as follows sec_1283 definitions and special rules a definitions --for purposes of this subpart-- short-term_obligation -- a in general --except as provided in subparagraph b the term short-term_obligation means any bond debenture note certificate or other evidence_of_indebtedness which has a fixed maturity_date not more than year from the date_of_issue b exceptions for tax-exempt obligations -- the term short-term_obligation shall not include any tax-exempt_obligation as defined in sec_1275 c special rules for nongovernmental obligations -- in general --in the case of any short-term_obligation which is not a short-term_government_obligation as defined in sec_1271 -- a sec_1281 and sec_1282 shall be applied by taking into account original_issue_discount in lieu of acquisition_discount and b appropriate adjustments shall be made in the application of subsection b of this section respondent's first argument is that petitioner is required to accrue interest_income from its categories x and y loans pursuant to sec_1281 this is not an issue of first impression indeed respondent recognizes that in 98_tc_33 affd 994_f2d_432 8th cir we held that sec_1281 does not apply to short-term loans made by banks in the ordinary course of business respondent recognizes that our prior opinion precludes application of sec_1281 to the facts in the instant case unless we choose to overrule it respondent urges us to do just that security bank minn v commissioner supra was a court- reviewed opinion the majority opinion contains an extensive analysis of the statute its evolution the context in which it appears and its legislative_history there was a dissenting opinion which was joined by five judges in affirming our opinion the court_of_appeals for the eighth circuit also made an extensive analysis of the same factors one of the judges on the court_of_appeals panel dissented no purpose would be served by repeating the statutory analysis that led this court and the court_of_appeals to decide that sec_1281 does not apply to loans made by banks in the ordinary course of business suffice it to say that this matter has been thoroughly considered and decided the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification this doctrine is of particular importance when the antecedent case involves statutory construction 97_tc_94 while respondent has skillfully rearticulated his arguments in support of a different interpretation of the statute we find nothing therein that would cause us to refrain from applying the doctrine_of stare_decisis with respect to the sec_1281 issue respondent alternatively argues that the loans in question were made in return for notes that contained original_issue_discount within the purview of sec_1281 and sec_1283 according to respondent sec_1281 requires petitioner to accrue the daily_portion of that discount during the year in which the note was held regardless of whether petitioner actually received anything in that year in security bank minn v commissioner supra pincite the commissioner refrained from arguing that sec_1281 applied although he stated on brief that it arguably does it was therefore not necessary for us to make a specific holding regarding the application of sec_1281 in a technical sense respondent's proposed application of sec_1281 presents an issue of first impression however we believe that the analysis upon which the holding in security bank minn was based compels us to hold against respondent's argument that sec_1281 applies in the instant case our holding in security bank minn that sec_1281 did not apply to loans made by banks in the ordinary course of 3respondent has made no argument that the issues presented are of great overall significance sec_448 generally precludes corporations with more than dollar_figure million in gross_receipts from using the cash_method_of_accounting thus our holdings appear to have application only to small banks business was based on our interpretation of sec_1281 as originally enacted in as originally enacted sec_1281 applied only to acquisition_discount or original_issue_discount deficit_reduction_act_of_1984 publaw_98_369 98_stat_548 sec_1281 was amended in to add the provisions of sec_1281 tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2791 in security bank minn we first analyzed sec_1281 in its original form on the basis of that analysis we stated we conclude that the legislative_history supports petitioner's interpretation of sec_1281 ie that it was enacted in to deal with problems associated with purchased debt instruments involving a discount and not with loans made by a bank in the ordinary course of its business accordingly we hold that the loans here in dispute are not the sort of obligations or instruments to which sec_1281 applied as enacted in security bank minn v commissioner supra pincite we then concluded that the addition of sec_1281 in was not intended to cover loans made by banks we do not believe that the amendment which originated as a technical correction was intended to increase the coverage of sec_1281 to loans made if as we have concluded such loans were not covered by the 1984_act the amendment in our view was intended to express the amounts to be taken into current income and not to expand the category of instruments covered by sec_1281 id pincite our analysis in security bank minn v commissioner supra makes clear that we have interpreted sec_1281 as having no application to loans made by banks in the ordinary course of business regardless of whether the loans are characterized as generating interest or original_issue_discount we therefore hold that sec_1281 does not apply to the loans in issue decision will be entered for petitioner 4because of our legal conclusion there is no need to decide whether respondent is correct in characterizing the loans in issue as generating original_issue_discount
